DETAILED ACTION

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on 05/19/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “rendering from the server instances of a window to access the interface to the user-operated devices when accessed by the user-operated devices”.  It is unclear how these limitations are intended to relate.  It is unclear whether “to access” describes the window or an action taken by the server (as in “a window to access” or “rendering … to access”).  It is unclear which limitation is modified by “when accessed by the 
when the server is accessed by the user-operated devices, render, from the server to the user-operated devices, instances of a window, wherein the window enables access to the interface

Regarding claim 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 1.  Consequently, claims 12 and 19 are rejected for the same reasons.
Regarding claims 2-11, 13-18, and 20, claims 2-11, 13-18, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

	Regarding claim 12, claim 12 further recites “processing the first agent and the second agent the first user-operated device and the second user-operated device to provide real-time updates”.  It is unclear whether the first and second agent process the first and second user-operated devices to provide the updates.  It is unclear whether the first agent, second agent, first device, and second device are all processed.  For the purposes of examination, this limitation is interpreted as:
processing the first agent, the second agent, the first user-operated device, and the second user-operated device to provide real-time updates

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lock et al. (US 20150149404 A1, published 05/28/2015), hereinafter Lock, in view of Srinivasan et al. (US 20110004888 A1, published 01/06/2011), hereinafter Srinivasan.  

Regarding claim 1, Lock teaches the claim comprising:
A method, comprising (Lock Figs. 1-5; [0007], a method of facilitating online collaboration among multiple users of client machines):
providing an interface from a server to user-operated devices (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain type (or types) of document; [0027], the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 identifies the associated software application and directs the broker 142 to create or locate a virtual machine (e.g., one of VM(1) to VM(M)) in which to open the document; [0029], the server 120 virtualizes the software application that opens the document to provide users of the client machines 110(1-N) with remote access and control over the software application; remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N) so that each client can display the instance of Excel in which D1 has been opened; remote ;
rendering from the server instances of a window to access the interface to the user-operated devices when accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application window for the application can be viewed in each of the collaboration clients 112(1-N); [0035], any user may provide keyboard input to any active application window displayed on their collaboration client; [0041], FIG. 2 shows an example screenshot 200 generated by the collaboration client (e.g., one of 112(1) to 112(N)) running on a client machine (e.g., one of 110(1) to 110(N)) during an online collaboration session; although the screenshot 200 pertains to a single user ("Me"), it is understood that the collaboration clients running on other client machines may show similar displays to the screenshot 200; [0044], the example screenshot 200 also includes an application window 230; the application window 230 shows a virtualized instance of a spreadsheet program (e.g., Excel) running document D1);
identifying, by the server, two separate executing instances of the window associated with the interface as a first window instance communicating in a first session with the interface of the server and a second window instance communicating in a second session with the interface of the server, wherein the first session is different from the second session (Lock Figs. 1-5; [0020], settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier); [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer inputs 114(2-N) indicate little or no pointer movements ; 
and updating, in real time by the server, information identifying changes made to the second window instance within the first window instance as the changes are inserted into the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants; Lock further discloses window instances can contain editable predefined input fields, such as the controls and content of Excel spreadsheets 
Lock fails to expressly disclose information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance.  In the same field of endeavor, Srinivasan teaches:
information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen output of helper application is displayed in desktop computer 34; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  

	Regarding claim 2, Lock in view of Srinivasan teaches all the limitations of claim 1, further comprising:
wherein identifying further includes maintaining device identifiers for the corresponding user-operated devices associated with the first session and the second session and maintaining user identifiers for corresponding users associated with the first window instance and the second window instance (Lock Figs. 1-5; [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), which stores settings pertaining to the respective online collaboration; such settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier), and other settings; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], screenshot 200 shows two pointers 234 and 236 over the application window 230; tags 234a and 236a identify the users that are controlling the pointers)

	Regarding claim 4, Lock in view of Srinivasan teaches all the limitations of claim 1, further comprising:
wherein updating further includes receiving a real-time notification of the changes from an agent executing on a second device associated with second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being 
Srinivasan further teaches:
the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31)


	Regarding claim 5, Lock in view of Srinivasan teaches all the limitations of claim 4, further comprising:
wherein receiving further includes forwarding the real-time notification to an agent executing on a first device associated with the first window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; 

	Regarding claim 6, Lock in view of Srinivasan teaches all the limitations of claim 1, further comprising:
wherein updating further includes identify a real-time notification of the changes in a storage location written to by an agent executing on a second device associated with the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard; [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), 
Srinivasan further teaches:
the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the changes and the predefined input fields as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that 

Regarding claim 7, Lock in view of Srinivasan teaches all the limitations of claim 6, further comprising:
wherein identifying further includes updating with the changes within the first window instance based on detecting the real-time notification of the changes in a storage location (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on 
Srinivasan further teaches:
updating the predefined input fields with the changes; detecting the changes and the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], provides remote editing services in real time; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated updating the predefined input fields with the changes; detecting the changes and the predefined input fields as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

Regarding claim 9, Lock in view of Srinivasan teaches all the limitations of claim 1, further comprising:
wherein updating further includes performing the updating without a window refresh operation being performed on the first window instance or the second window instance (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from 

Regarding claim 10, Lock in view of Srinivasan teaches all the limitations of claim 1, further comprising:
processing, by the server, the identifying and the updating as a component portion of the interface (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application 

Regarding claim 11, Lock in view of Srinivasan teaches all the limitations of claim 10, further comprising:
wherein processing further includes activating the component portion based on an identifier associated with the first window instance and the second window instance and when it is detected that the first window instance and the second window instance are concurrently accessing a same feature of the interface (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N); [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), which stores settings pertaining to the respective online collaboration; such settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of 

	Regarding claim 12, Lock teaches the claim comprising:
A method, comprising (Lock Figs. 1-5; [0007], a method of facilitating online collaboration among multiple users of client machines):
providing a distributed interface from a server to user-operated device (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain type (or types) of document; [0027], the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 identifies the associated software application and directs the broker 142 to create or locate a virtual machine (e.g., one of VM(1) to VM(M)) in which to open the document; [0029], the server 120 virtualizes the software application that opens the document to provide users of the client machines 110(1-N) with remote access and control over the software application; remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N) so that each client can display the instance of Excel in which D1 has been opened; remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from ;
rendering from the server instances of a window to access the distributed interface to the user-operated devices when accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application window for the application can be viewed in each of the collaboration clients 112(1-N); [0035], any user may provide keyboard input to any active application window displayed on their collaboration client; [0041], FIG. 2 shows an example screenshot 200 generated by the collaboration client (e.g., one of 112(1) to 112(N)) running on a client machine (e.g., one of 110(1) to 110(N)) during an online collaboration session; although the screenshot 200 pertains to a single user ("Me"), it is understood that the collaboration clients running on other client machines may show similar displays to the screenshot 200; [0044], the example screenshot 200 also includes an application window 230; he application window 230 shows a virtualized instance of a spreadsheet program (e.g., Excel) running document D1);
detecting, by the server, when a first window and a second window associated with the distributed interface are concurrently processing over a network with the first window being connected to the distributed interface over a first session and the second window being connected to the distributed interface over a second session, and wherein the first session is different from the second session (Lock Figs. 1-5; [0020], settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier); [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer ;
activating, by the server, a first agent on a first user-operated device associated with the first window and activating a second agent on a second user-operated device associated with the second window (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on the virtual machine to each of the collaboration clients 112(1-N) so that each client can display the instance of Excel in which D1 has been opened; remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard; [0031], the server 120 conveys pointer/keyboard input 114(1-N) to VM(1), and the multiplexor (MUX) in VM(1) selects among them; [0033], if pointer input in 114(1) indicates active pointer movement over a virtualized application window displaying D1 in the collaboration client 112(1) while pointer inputs 114(2-N) indicate little or no pointer movements over ; 
and processing the first agent and the second agent the first user-operated device and the second user-operated device to provide real-time updates to the first window and the second window when changes are entered for the first window or the second window and before the changes are committed to the distributed interface (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; [0020], the backing store 150 
Lock fails to expressly disclose changes are entered in predefined input fields of a plurality of available fields for the first window or the second window.  In the same field of endeavor, Srinivasan teaches:
changes are entered in predefined input fields of a plurality of available fields for the first window or the second window (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen output of helper application is displayed in desktop computer 34; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31; [0181], helper application 36 shows session number 85 but helper cannot edit that field, whereas session description 88 can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changes are entered in predefined input fields of a plurality of available fields for the first window or the second window as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

Regarding claim 13, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein activating further includes performing the activating based on a feature associated with the distributed interface that is provided through the first window and the second window (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of 

Regarding claim 14, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein activating further includes capturing the changes by the first agent and the second agent as the changes are entered into the first window and the second window (Lock Figs. 1-5; [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants)
Srinivasan further teaches:
changes are entered into the predefined input fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changes are entered into the predefined input fields as suggested in Srinivasan into Lock.  Doing so would be desirable because there are several screen sharing methods in prior art that enable collaborative access to application screens that are shared among participants of a collaborative communication session (see Srinivasan [0007]).  One of the key features needed in a screen sharing system that is to be used among participants who may not be fully trusted is to provide selective access to both application data and application logic (see Srinivasan [0013]).  This is important as participants of a shared application session may want to expose only certain parts of an application to other participants (see Srinivasan [0016]).  There is a need for a screen sharing system that enables selective access to both application data and application logic that does not suffer from the disadvantages mentioned above with prior art methods (see Srinivasan [0027]).  Advantages of the invention include providing a screen sharing system that enables applications to be shared with participants who are fully trusted and participants who may not be fully trusted (see Srinivasan [0033]).  Additionally, there are many situations where a user may require help filling fields of an application (see Srinivasan [0169], [0177-0185]).

	Regarding claim 15, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein activating further includes maintaining a first session identifier for the first agent associated with the first session and the first window and a second session identifier for the second agent associated with the second session and the second window (Lock Figs. 1-5; [0020], the backing store 150 persistently stores documents and settings for one or more online collaborations; each region includes a configuration file (e.g., CID 1 Config or CID 2 Config), which stores settings pertaining to the respective online collaboration; such settings may include document settings established during online collaboration sessions for the documents opened and/or modified during sessions, including whiteboard documents, undo buffers and redo buffers for documents, lists of collaboration participants (e.g., by user name, IP address and/or some other unique identifier), and other settings; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; [0045], screenshot 200 shows two pointers 234 and 236 over the application window 230; tags 234a and 236a identify the users that are controlling the pointers)

	Regarding claim 16, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein activating further includes activating the first agent when the first window is launched from the first user-operated device and activating the second agent when the second window is launched from the second user-operated device (Lock Figs. 1-5; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0027], any user participating in the online collaboration session may cause the document to be opened on the server 120 in an associated application; the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 may receive different document-open requests; [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote 

	Regarding claim 17, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein processing further includes performing the processing without a window refresh operating being processed on the first window and the second window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control involves sending display data of the software application running on 

	Regarding claim 18, Lock in view of Srinivasan teaches all the limitations of claim 12, further comprising:
wherein processing further includes providing alert messages that identify the changes in real time within the first window and the second window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0017], each of the client machines 110(1) to 110(N) runs a respective collaboration client 112(1) to 112(N); [0029], the virtual machine VM(1) virtualizes an instance of Microsoft Excel in which D1 has been opened to provide remote application control over D1 to each of the users through the respective collaboration clients 112(1-N) running on the client machines 110(1-N); remote application control also involves receiving pointer and/or keyboard input 114(1) to 114(N) from each of the collaboration clients 112(1) to 112(N), respectively, so that the user of each collaboration client can control the virtualized application via the user's own pointer and/or keyboard)

Regarding claim 19, Lock teaches the claim comprising:
A system, comprising: a device having at least one processor configured to execute instructions from a non- transitory computer-readable storage medium, the instructions representing a real-time interface update agent, wherein the device is a server; the real-time interface update agent is configured to perform processing to (Lock Figs. 1-5; [0018], the server : 
provide a distributed interface to user-operated devices (Lock Figs. 1-5; [0016], facilitating online collaboration among users of client machines allows multiple users to work together and concurrently on a set of documents; [0017], multiple client machines 110(1) to 110(N) connect to a server 120 over a network 116; [0018], the server 120 includes memory 130; [0019], memory 130 includes a virtualization platform 140; the virtualization platform 140 includes a broker 142 and any number of virtual machines VM(1) to VM(M); each of the virtual machines VM(1-M) has a particular software application installed thereon for opening a certain type (or types) of document; [0027], the user of client machine 110(1) may perform an action, such as double-clicking an icon representing the document in the collaboration client 112(1), which action causes the collaboration client 112(1) to send a document-open request 113a to the server 120; the server 120 identifies the associated software application and directs the broker 142 to create or locate a virtual machine (e.g., one of VM(1) to VM(M)) in which to open the document; [0029], the server 120 virtualizes the software application that opens the document to provide users of the client machines 110(1-N) with remote access and control over ;
render instances of a window to access the distributed interface to the user-operated device when accessed by the user-operated devices (Lock Figs. 1-5; [0047], the server 120 opens the document in the associated application on the assigned virtual machine and virtualizes the application so that an application window for the application can be viewed in each of the collaboration clients 112(1-N); [0035], any user may provide keyboard input to any active application window displayed on their collaboration client; [0041], FIG. 2 shows an example screenshot 200 generated by the collaboration client (e.g., one of 112(1) to 112(N)) running on a client machine (e.g., one of 110(1) to 110(N)) during an online collaboration session; although the screenshot 200 pertains to a single user ("Me"), it is understood that the collaboration clients running on other client machines may show similar displays to the screenshot 200; [0044], the example screenshot 200 also includes an application window 230; the application window 230 shows a virtualized instance of a spreadsheet program (e.g., Excel) running document D1);
report a change to a particular rendered window of the distributed interface when the change is inserted into the particular rendered window during a first session between the window and the distributed interface with a first user-operated device; update, in real time, the particular rendered window, with a second change when the second change is detected as having been made in a different concurrent instance of the particular rendered window processing over the network on a second user-operated device during a second session between the different concurrent instance of the particular rendered window and the distributed interface, wherein the first session is different from the second session (e.g., Talkboard) supports simultaneous inputs from multiple users, users can mark on the whiteboard at the same time, with results being immediately viewable by all users; annotations on the whiteboard are superimposed on the application windows (e.g., 230, 250), so that users can see both the application windows and the annotations; annotations can thus extend into the application windows to refer to features on the displayed documents; [0029], any of the users having the ability to control any of the software applications for viewing and/or editing the open documents; [0036], applications allow simultaneous edits by different users; [0063], a remote presentation server 450 running in VM(1) virtualizes the instance of Excel in which document D1 has been opened to all of the collaboration clients 112(1-N) running on the client machines 110(1-N), to enable users of the client machines 110(1-N) to operate the virtualized application by remote control; any user may then control the application to edit the document from the respective collaboration client; [0041], five users (AnnMarie, Elizabeth, Anil, Michael, and "I") are participating in the online collaboration session via respective collaboration clients; examiner note: Lock discloses a system including displaying changes made to window instances in real-time to all participants; Lock further discloses window instances can contain editable predefined input fields, such as the controls and content of Excel spreadsheets and Word documents (see Fig. 2); Lock further discloses that users edit content via multiple window instances for a single application running on the server, indicating each user would see updates to made to fields within the single application), 
Lock fails to expressly disclose report a change to a field value provided in a particular rendered window of the distributed interface when the change is inserted into a predefined input field of a plurality of available fields.  In the same field of endeavor, Srinivasan teaches:
report a change to a field value provided in a particular rendered window of the distributed interface when the change is inserted into a predefined input field of a plurality of available fields (Srinivasan Figs. 1-18; [0040], helper application is enabled with the ability to access contents of a shared application and initiate event handlers of the shared application using graphical user interface application programming interface provided by the window system; [0146-0147], a content application owner carrying a mobile device interacts with a helper who is at a desktop computer providing remote editing services in real time to the mobile device user using the screen sharing system of present invention; a screen sharing session between a mobile device user and a helper at a desktop computer, who provides remote editing services in real time; [0148], screen sharing server 32 hosts application service logic code and user interface code, of content application 35 and helper application 36, and screen output of user interface code is displayed at mobile device 31 and desktop computer 34 (see spreadsheet window comprising predefined fields); [0158], in functional block 44 server 32 executes content application 35 and routes the screen output of content application 35 to mobile device 31; [0161], screen output of helper application is routed to helper desktop computer 34 in functional block 48 and optionally to mobile device 31; [0163], in functional block 50, screen output of helper application is displayed in desktop computer 34; [0165], helper modifies selected data and also initiates selected logic of content application and these changes are transferred to server 32 which then reflects these changes into the screen output of content application at the mobile device 31 (see Fig. 4 “modify selected fields”); [0166], all the data that is modified by helper is shown in mobile device 31; [0167], in functional block 52, mobile device user modifies certain portions of content application, and data corresponding to this change is routed through server 32 to helper desktop; [0169], medical professional requires help filling fields of medical content application 59; [0170], data modified by helper desktop 34 is displayed in fields of medical content application 59 on mobile device 31; [0181], helper application 36 shows session number 85 but helper cannot edit that field, whereas session description 88 can be edited and the changes are reflected in both helper application 36 as well as content application 84 of mobile device 31)


Regarding claim 20, Lock in view of Srinivasan teaches all the limitations of claim 19, further comprising:
wherein the real-time interface update agent is further configured to report the change and update the particular rendered window with the second change without the change or the second change being committed to the distributed interface through the particular rendered window or the different concurrent instance of the particular rendered window (Lock Figs. 1-5; [0051], the whiteboard application (e.g., Talkboard) supports simultaneous inputs from multiple 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Srinivasan in further view of Yin et al. (US 20160373531 A1, published 12/22/2016), hereinafter Yin.

	Regarding claim 3, Lock in view of Srinivasan teaches all the limitations of claim 2.  However, Lock in view of Srinivasan fails to expressly disclose wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface and identifying the device identifiers as being different devices operated by the single user account.  In the same field of endeavor, Yin teaches:
wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface and identifying the device identifiers as being different devices operated by the single user account (Yin Figs. 1-9; [0043], participating users can communicate in real time by means of whiteboard sharing; [0042], in FIG. 2, several parts are described a conference server, a PC terminal and a PAD terminal that are used by a user A, and a PAD terminal used by a user B; [0048], each user terminal has a respective identity code, used to identify a user identity of a corresponding user; both the PAD terminal and the PC terminal belong to the user A, and therefore, the two have a same ID; [0050], the conference server may further establish "a mapping relationship between a user and a terminal"; the user A is used as an example; referring to Table 1, the mapping relationship includes a user name of the user A, a quantity of terminals owned by the user A, an identity code of the user A, and respective terminal identifiers and respective terminal types of the first user terminal and the second user terminal (see Table 1, a same user identifier associated with a single user name/account accessing the interface with different device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface and identifying the device identifiers as being different devices operated by the single user account as suggested in Yin into Lock in view of Srinivasan.  Doing so would be desirable because in previous systems the user is limited to using only a single terminal to participate in collaboration (see Yin [0004]).  The present disclosure provides a user terminal grouping method, a conference server, and a conference system in order to resolve a technical problem in the prior art that user terminals belonging to a same user in a conference cannot be identified (see Yin [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lock in view of Srinivasan in further view of Keslin et al. (US 20160378737 A1, published 12/29/2016), hereinafter Keslin.

Regarding claim 8, Lock in view of Srinivasan teaches all the limitations of claim.  However, Lock in view of Srinivasan fails to expressly disclose wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance.  In the same field of endeavor, Keslin further teaches:
wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance as suggested in Keslin into Lock in view of Srinivasan.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a .

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-6, 10, 12, 16, and 19-20.  
The corrections to claim 19 have been approved, and the previous rejections to claims 19 and 20 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn.
Regarding independent claim 1, the Applicant alleges that Lo in view of Keslin as described in the previous Office action, does not explicitly teach the amended claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Lock in view of Srinivasan.
Similar arguments have been presented for claims 12 and 19 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-11, 13-18, and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12, and 19.  However, as discussed above, Lock in view of Srinivasan is considered to teach claims 1, 12, and 19, and consequently, claims 2-11, 13-18, and 20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Momchilov (US 20120092277 A1) see [0150-156].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOHN T REPSHER III/Primary Examiner, Art Unit 2143